PER CURIAM
Peter Socha appeals the denial without an evidentiary hearing of his Rule 24.035 motion for post-conviction relief based on allegations of ineffective assistance of counsel. He claims that the motion court clearly erred because he made averments-among them that counsel forced him to enter an Alford plea-which, if true, would entitle him to relief. We disagree and affirm because we find that the motion court did not clearly err in determining that Socha's ineffective-assistance claims were refuted by the record or, even if presumed true, would not warrant relief.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).